DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to communications filed June 29, 2022. Claims 1, 12 and 20 have been amended. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 7-10, 12, 14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al. (Pal; US Pub No. 2018/0033220 A1) in view of Ueda et al. (Ueda; US Pub No. 2004/0075532 A1).
As per claim 1, Pal teaches a computer-implemented method performed by a client device having one or more processors (paragraph [0165], lines 1-10), the computer-implemented method comprising: 
monitoring, by the one or more processors, data provided by an accelerometer associated with the client device (paragraph [0020], lines 2-4; paragraph [0035]: motion sensor associated with smart phone); 
determining, by the one or more processors, whether the data indicates a particular event associated with a vehicle (paragraph [0020], lines 2-4; paragraph [0086]: accelerometer readings filtered according to expected impact pattern); and 
in response to determining that the data indicates the particular event associated with the vehicle (paragraph [0020], lines 2-4; paragraph [0086]: accelerometer readings filtered according to expected impact pattern): 
determining, by the one or more processors, one or More micro-activities associated with the vehicle (paragraph [0086], lines 8-13: smart phone location within the vehicle) based on data from at least one of the accelerometer and one or more other sensors associated with the client device (paragraph [0035], lines 1-8: location sensor and motion sensor);
providing, by the one or more processors, results from each of the one or more micro-activities to a trained model associated with the client device (paragraph [0079], lines 12-17); and 
in response to providing the results to the trained model, identifying, by the one or more processors, one or more vehicular events in a time sequence based on the one or more micro-activities associated with the vehicle (paragraph [0086], lines 8-16: smart phone ended up in a seat after the particular sequence of vehicle accelerations).
Pal does not expressly teach wherein the one or more vehicular events include at least an event descriptive of a user’s location relative to a vehicle, and wherein identifying the one or more vehicular events comprises identifying the one or more vehicular events based on a predetermined relationship between a plurality of vehicular events and a plurality of micro-activities, and wherein the predetermined relationship indicates that each vehicular event corresponds to a transition between two micro-activities.
	Ueda teaches wherein the one or more vehicular events include at least an event descriptive of a user’s location relative to a vehicle, and wherein identifying the one or more vehicular events comprises identifying the one or more vehicular events based on a predetermined relationship between a plurality of vehicular events and a plurality of micro-activities, and wherein the predetermined relationship indicates that each vehicular event corresponds to a transition between two micro-activities (paragraph [0060], lines 4-8: detecting a user walking out of range of vehicle after determining the user has gotten out of the vehicle and closed all of the doors).
As the prior art of Pal discloses a mobile computing device worn or carried by a user having at least one of a location sensor and a motion sensor for collecting a movement dataset of the user, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the portable unit as taught by Ueda, in order to track the location of a user for providing select vehicle control functions.
As per claim 3, Pal in view of Ueda further teaches the computer-implemented method of claim 1, wherein the one or more other sensors comprise a system clock (Pal, paragraph [0015]: determining a time period), a proximity sensor (Pal, paragraph [0062], lines 3-4), an accelerometer (Pal, paragraph [0020], line 3), a gyroscope (Pal, paragraph [0020], line 3), a magnetic sensor (Pal, paragraph [0031], line 13), a Bluetooth indicator (Pal, paragraph [0165], line 30), and a WiFi indicator (Pal, paragraph [0165], line 30).
As per claim 7, Pal in view of Ueda further teaches the computer-implemented method of claim 1, wherein determining the one or more micro-activities comprises:
determining, by the one or more processors, a posture detection of the client device in the vehicle (Pal, paragraph [0035], lines 4-6), wherein the posture detection of the client device corresponds to the client device being located in a cup holder within the vehicle or connected to a phone holder within the vehicle, and wherein the client device is not inside a pocket of a user (Pal, paragraph [0086], lines 8-13).
As per claim 8, Pal in view of Ueda further teaches the computer-implemented method of claim 1, wherein determining the one or more micro-activities comprises:
determining, by the one or more processors, a deceleration amount of the vehicle while the vehicle remains in motion (Pal, paragraph [0086], lines 10-11); and
determining, by the one or more processors, an acceleration amount of the vehicle (Pal, paragraph [0086], lines 8-10).
As per claim 9, Pal in view of Ueda further teaches the computer-implemented method of claim 1, wherein determining the one or more micro-activities comprises:
determining, by the one or more processors, a vibration of the client device as the vehicle is moving (Pal, paragraph [0045], lines 5-8).
As per claim 10, Pal in view of Ueda further teaches the computer-implemented method of claim 1, wherein determining the one or more micro-activities comprises:
determining, by the one or more processors, a location of the client device in the vehicle, wherein the location comprises a front row right seat, a front row left seat, a back row right seat, and a back row left seat (Pal, paragraph [0079], lines 12-14: determining exact location of mobile computing device within a vehicle).
As per claim 12 (see rejection of claim 1 above), Pal in view of Ueda teaches an electronic device, comprising: 
a non-transitory memory storage comprising instructions (Pal. paragraph [0165], lines 1-10); and 
one or more hardware processors in communication with the memory storage, wherein the one or more hardware processors execute the instructions to perform operations comprising (Pal, paragraph [0165], lines 1-10): 
monitoring data provided by an accelerometer associated with a client device; 
determining whether the data indicates a particular event associated with a vehicle; and 
in response to determining that the data indicates the particular event associated with the vehicle; 
determining one or more micro-activities associated with the vehicle based on data from at least one of the accelerometer and one or more other sensors associated with the client device; 
providing results from each of the one or more micro-activities to a trained model associated with the client device; and 
in response to providing the results to the trained model, identifying one or more vehicular events in a time sequence based on the one or more micro- activities associated with the vehicle, wherein the one or more vehicular events include at least an event descriptive of a user’s location relative to a vehicle, and wherein identifying the one or more vehicular events comprises identifying the one or more vehicular events based on a predetermined relationship between a plurality of vehicular events and a plurality of micro-activities, and wherein the predetermined relationship indicates that each vehicular event corresponds to a transition between two micro-activities. 
As per claim 14, (see rejection of claim 3 above) the electronic device of claim 12, wherein the one or more other sensors comprise a system clock, a proximity sensor, an accelerometer, a gyroscope, a magnetic sensor, a Bluetooth indicator, and a WiFi indicator.
As per claim 18, (see rejection of claim 7 above) the electronic device of claim 12, wherein determining the one or more micro-activities comprises:
determining a posture detection of the client device in the vehicle, wherein the posture detection of the client device corresponds to the client device being located in a cup holder within the vehicle or connected to a phone holder within the vehicle, and wherein the client device is not inside a pocket of a user.
As per claim 19, (see rejection of claim 8 above) the electronic device of claim 12, wherein determining the one or more micro-activities comprises:
determining a deceleration amount of the vehicle while the vehicle remains in motion; and
determining an acceleration amount of the vehicle.
As per claim 20, (see rejection of claim 12 above) a non-transitory computer-readable medium storing computer instructions, that when executed by one or more hardware processors, cause the one or more hardware processors to perform operations comprising: 
monitoring data provided by an accelerometer associated with a client device; 
determining whether the data indicates a particular event associated with a vehicle; and 
in response to determining that the data indicates the particular event associated with the vehicle: 
determining one or more micro-activities associated with the vehicle based on data from at least one of the accelerometer and one or more other sensors associated with the client device; 
providing results from each of the one or more micro-activities to a trained model associated with the client device; and 
in response to providing the results to the trained model, identifying one or more vehicular events in a time sequence based on the one or more micro-activities associated with the vehicle, wherein the one or more vehicular events include at least an event descriptive of a user’s location relative to a vehicle, and wherein identifying the one or more vehicular events comprises identifying the one or more vehicular events based on a predetermined relationship between a plurality of vehicular events and a plurality of micro-activities, and wherein the predetermined relationship indicates that each vehicular event corresponds to a transition between two micro-activities. 

Claims 2, 5, 6, 11, 13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pal in view of Ueda as applied above, and further in view of Matus et al. (Matus; US Pub No. 2019/0005412 A1).
As per claim 2, Pal in view of Ueda teaches the computer-implemented method of claim 1.
Pal in view of Ueda does not expressly teach wherein the particular event associated with the vehicle comprises another time sequence of events comprising a user walking toward a vehicle, the user stopping at the vehicle, the user entering the vehicle, and the vehicle moving.
Matus teaches wherein the particular event associated with the vehicle comprises another time sequence of events comprising a user walking toward a vehicle, the user stopping at the vehicle, the user entering the vehicle, and the vehicle moving (paragraph [0051], lines 32-42: walking, standing, sitting, initiating vehicle operation).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the user movement detection as taught by Matus, since Matus states in paragraph [0051] that such a modification would result in classifying a user as either a driver or a passenger.
As per claim 5, Pal in view of Ueda teaches the computer-implemented method of claim 1.
Pal in view of Ueda does not expressly teach wherein determining the one or more micro-activities comprises: 
determining, by the one or more processors, whether a user of the client device is getting into the vehicle; 
determining, by the one or more processors, whether a user of the client device is getting out of the vehicle; and
determining, by the one or more processors, whether an engine of the vehicle has started.
Matus teaches wherein determining the one or more micro-activities comprises: 
determining, by the one or more processors, whether a user of the client device is getting into the vehicle (paragraph [0051], line 6); 
determining, by the one or more processors, whether a user of the client device is getting out of the vehicle (paragraph [0051], line 6); and
determining, by the one or more processors, whether an engine of the vehicle has started (paragraph [0051], line 42).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the user movement detection as taught by Matus, since Matus states in paragraph [0051] that such a modification would result in classifying a user as either a driver or a passenger.
As per claim 6, Pal in view of Ueda teaches the computer-implemented method of claim 1.
Pal in view of Ueda does not expressly teach wherein determining the one or more micro-activities comprises:
determining, by the one or more processors, whether a left turn or a right turn was made by the vehicle; and
in response to determining whether the left turn or the right turn was made by the vehicle, determining, by the one or more processors, a period of time in which the vehicle made the left turn or right turn.
Matus teaches wherein determining the one or more micro-activities comprises:
determining, by the one or more processors, whether a left turn or a right turn was made by the vehicle (paragraph [0039], line 14); and
in response to determining whether the left turn or the right turn was made by the vehicle (paragraph [0039], line 14), determining, by the one or more processors, a period of time in which the vehicle made the left turn or right turn (paragraph [0026], lines 1-4).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the vehicle turn tracking as taught by Matus, since Matus states in paragraph [0026] that such a modification would result in creating a location history for the vehicle.
As per claim 11, Pal in view of Ueda teaches the computer-implemented method of claim 1.
Pal in view of Ueda does not expressly teach wherein identifying the one or more vehicular events in the time sequence comprises: 
obtaining, by the one or more processors, a first vehicular event representing a user is located in the vehicle; 
obtaining, by the one or more processors, a second vehicular event representing the user is a driver of the vehicle; 
obtaining, by the one or more processors, a third vehicular event representing the vehicle is moving; and 
obtaining, by the one or more processors, a fourth vehicular event representing the user is out of the vehicle.
Matus teaches wherein identifying the one or more vehicular events in the time sequence comprises: 
obtaining, by the one or more processors, a first vehicular event representing a user is located in the vehicle (paragraph [0051], lines 39-40); 
obtaining, by the one or more processors, a second vehicular event representing the user is a driver of the vehicle (paragraph [0051], lines 4-6); 
obtaining, by the one or more processors, a third vehicular event representing the vehicle is moving (paragraph [0051], line 42); and 
obtaining, by the one or more processors, a fourth vehicular event representing the user is out of the vehicle (paragraph [0051], line 33).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the user movement detection as taught by Matus, since Matus states in paragraph [0051] that such a modification would result in classifying a user as either a driver or a passenger.
As per claim 13, (see rejection of claim 2 above) the electronic device of claim 12, wherein the particular event associated with the vehicle comprises another time sequence of events comprising a user walking toward a vehicle, the user stopping at the vehicle, the user entering the vehicle, and the vehicle moving.
As per claim 16, (see rejection of claim 5 above) the electronic device of claim 12, wherein determining the one or more micro-activities comprises:
determining whether a user of the client device is getting into the vehicle;
determining whether a user of the client device is getting out of the vehicle; and
determining whether an engine of the vehicle has started.
As per claim 17, (see rejection of claim 6 above) the electronic device of claim 12, wherein determining the one or more micro-activities comprises:
determining whether a left turn or a right turn was made by the vehicle; and
in response to determining whether the left turn or the right turn was made by the vehicle, determining a period of time in which the vehicle made the left turn or right turn.

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pal in view of Ueda as applied above, and further in view of Sundaram et al. (Sundaram; US Patent No. 10,121,494 B1).
As per claim 4, Pal in view of Ueda teaches the computer-implemented method of claim 1.
Pal in view of Ueda does not expressly teach wherein the trained model comprises a time decaying embedded Hidden Markov Model (HMM) state machine.
Sundaram teaches wherein the trained model comprises a time decaying embedded Hidden Markov Model (HMM) state machine (col. 7, lines 12-14 & 24-26).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the decaying HMM as taught by Sundaram, since Sundaram states that such a modification would result in determining a human presence. 
As per claim 15, (see rejection of claim 4 above) the electronic device of claim 12, wherein the trained model comprises a time decaying embedded Hidden Markov Model (HMM) state machine.

Response to Arguments
Applicant’s arguments with respect to the above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684